OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Claim 11, line 16, replaced “an outer perimeter” with --the outer perimeter --;
Claims 18-19, line 3 (in both claims), replaced “a magnetic tunnel junction (MJT) structure and a capping structure” with -- the MJT structure and the capping structure --;
Replaced Claim 17 with the following claim: 
--      1.	     A method for forming a memory device, the method comprising:
forming a bottom electrode via (BEVA) over a substrate;
forming a spin orbit torque (SOT) layer over the BEVA, wherein the SOT layer contacts an upper surface of the BEVA;
forming a memory cell over the SOT layer, such that the memory cell is laterally offset from the BEVA by a lateral distance, wherein the lateral distance is non-zero, wherein the memory cell comprises a magnetic tunnel junction (MTJ) structure and a capping structure over the MTJ structure;
forming a sidewall spacer structure over the SOT layer, wherein the sidewall spacer structure laterally surrounds the memory cell;
forming a shunting layer over the SOT layer, such that the shunting layer extends across portions of an upper surface of the SOT layer, wherein the shunting layer laterally wraps around an outer perimeter of the memory cell; and
forming a conductive wire and a conductive via over the memory cell, wherein the conductive via directly contacts the capping structure.		--

Authorization for this examiner’s amendment was given in a telephone interview with Nicolas A. Smith on July 26, 2022.
Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Sayed et al (U.S. Pat 10,622048) in view of Park et al (U.S. Pat 10,636,962), does not anticipate or suggest such limitations as: “a spin orbit torque (SOT) layer disposed vertically between the bottom electrode via (BEVA) and the MTJ structure, wherein the SOT layer continuously extends along the lateral distance between the BEVA and the MTJ structure, wherein a bottom surface of the SOT layer directly contacts a top surface of the BEVA; and a shunting layer extending across an upper surface of the SOT layer, wherein the shunting layer extends across at least a portion of the lateral distance, wherein the shunting layer directly overlies the top surface of the BEVA” (as applied to Claim 1); “a spin orbit torque (SOT) layer disposed vertically between the BEVA and the MTU structure, wherein the SOT layer continuously extends along the first lateral distance, wherein a top surface of the SOT layer directly contacts a bottom surface of the MTJ structure; and a shunting layer extending across a substantial portion of the top surface of the SOT layer, wherein the shunting layer is laterally offset from the outer perimeter of the MTU structure by a non-zero distance, wherein a bottom surface of the shunting layer is aligned with the bottom surface of the MTU structure” (as applied to Claim 11); and “forming a shunting layer over the SOT layer, such that the shunting layer extends across portions of an upper surface of the SOT layer, wherein the shunting layer laterally wraps around an outer perimeter of the memory cell; and forming a conductive wire and a conductive via over the memory cell, where the conductive via overlying the memory cell directly contacts the capping structure” (as applied to Claim 17), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on January 06, 2020, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 02, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815